Citation Nr: 1522789	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-33 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Paul, Minnesota


THE ISSUE

Entitlement to accrued benefits, to include unreimbursed medical expenses for the years 2011 and 2012.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from March 1944 to January 1945.  He died in December 2012.  The appellant is his daughter.

This appeal to the Board of Veterans' Appeals (Board) arose from an June 2013 administrative decision in which the RO, inter alia, denied the appellant's claim for accrued benefits.  In June 2013, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2013 and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals various adjudicatory documents, including the June 2013 administrative decision, the June 2013 NOD and the September 2013 SOC.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Finally, there are no documents in the VBMS file.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  There were no claim(s) for VA benefits pending at the time of the Veteran's death in December 2012.

3. The appellant did not file a claim for exclusion of unreimbursed medical expenses on an accrued basis or submit evidence of such expenses until after the Veteran's death.



CONCLUSION OF LAW

The claim of entitlement to accrued benefits, to include unreimbursed medical expenses for the years 2011 and 2012, is without legal merit.  38  U.S.C.A.  § 5121 (West 2014); 38 C.F.R. §§ 3.114, 3.1000(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As regards to the accrued benefits claim, the appellant has been notified of the reasons for the denial of the claim, and have been afforded opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, this claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).   


II. Accrued Benefits

The appellant seeks payment of additional VA nonservice-connected pension benefits for accrued benefit purposes based on unreimbursed medical expenses incurred by the Veteran in the years 2011 and 2012.

Where death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and service members' indemnity) authorized under laws administered by VA, to which an individual was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as defined by regulation.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).  A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  Such a claim includes a deceased beneficiary's claim to reopen a finally disallowed claim based upon new and material evidence or a deceased beneficiary's claim of clear and unmistakable error in a prior rating or decision.  Any new and material evidence must have been in VA's possession on or before the date of the beneficiary's death.  38 C.F.R.           § 3.1000(d)(5).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a). 

The basic facts in this case are not in dispute.  In November 2012, the Veteran submitted a Fully Developed Claim for Pension (VA Form 21-527EZ).  This claim for nonservice-connected pension was granted in December 2012, prior to the Veteran's death later than month.  In January 2013, the appellant filed an Application for Accrued Amounts Due to a Deceased Beneficiary (VA Form 21-601) as well as a Medical Expense Report (VA Form 21P-8416) seeking payment for unreimbursed medical expenses.  In June 2013, and in conjunction with the NOD, the appellant submitted a detailed list of the Veteran's unreimbursed medical expenses for the years 2011 and 2012.  

However, at the time of the Veteran's death in December 2012, he had no pending VA claims, to include any claim for unreimbursed medical expenses.  The appellant does not dispute that evidence pertaining to the unreimbursed medical expenses was first submitted after the Veteran's death nor does she allege that a claim was pending at the time of the Veteran's death.

Finally, the appellant has not alleged that there was a pending claim of clear and unmistakable error (CUE) in a previous adjudicative determination at the time of the Veteran's death.  Absent such claim, the appellant does not have any legal right to pursue a CUE claim for accrued benefits purposes.  VA is precluded from paying accrued benefits based on CUE in a veteran's case unless there was a CUE claim pending from the veteran at the time of the veteran's death.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 (1998) (the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision for a surviving dependent to be entitled to such benefits).  As this is not the case here, there can be no basis of entitlement under 38 U.S.C.A. § 5121(a) for revision of any prior rating decision on the basis of CUE.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law).

Furthermore, as discussed above, the Veteran had no claim(s) for VA benefits, including a claim of CUE in any prior rating decision, pending at the time of his death.  Under these circumstances, there is no legal basis for the appellant's entitlement to accrued benefits under any applicable provision of law; accordingly, this appeal must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426. 


ORDER

The claim for accrued benefits, to include unreimbursed medical expenses for the years 2011 and 2012, is denied



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


